Title: The Committee for Foreign Affairs to the American Commissioners, 8 November 1777
From: Committee for Foreign Affairs
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
York Town Pensylvania Novr. 8th. 1777
At the Time this will be delivered to you, Bills of Exchange will also be presented for your acceptance drawn by the Honble. Henry Laurens Esqr. of Charlestown S. Carolina who was elected President of the continental Congress on the first day of this month; of which we thought proper to give you this early information that you may duely honor his Draughts, the particulars of which we shall forward speedily by another opportunity, concluding with much Regard Gentlemen Your most humble Servants
Richard Henry LeeJames Lovell
Honble Messrs. Franklin Deane & Lee
 
Addressed: Honorable / Messrs: Franklin Deane & Lee / Commissioners from the United States / of America / Paris
Notations in different hands: Comittee of Foreign Affairs Novr 8. 77 / Shewn me by Dr Franklin the 18th of March 1778 A. Lee
